DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Amendment
Applicant’s amendment dated 04/25/2022 is entered – Claims 10-12 are amended and Claims 1-9 are cancelled. Claims 10-12 remain pending in this application.

The objection to Claim 10 as previously set forth in the Final Office Action mailed 01/24/2022 is overcome by Applicant’s amendment.  

The rejection of Claims 10-12 under 35 U.S.C. 112(a) for failing to comply with the written description requirement as previously set forth in the Final Office Action mailed 01/24/2022 is overcome by Applicant’s amendment. However, as outlined in greater detail below, new grounds of rejection have been made under 35 U.S.C. 112(a).  

The rejections of Claim 10 under 35 U.S.C. 103 as being unpatentable over Ivanoff et al. (US 2009/0317584 A1) in view of Temkho (“The Hygienic Towel Infused With Charcoal”), Dunee (“Difference Between Charcoal and Activated Charcoal”), and Mogahzy (“Ch 9 – Structure and Types of Yarn for Textile Product Design”) and Claims 11-12 under 35 U.S.C. 103 as being unpatentable over Ivanoff, Temkho, Dunee, and Mogahzy and further in view of Hozumi (US 2016/0206026 A1) as previously set forth in the Final Office Action mailed 01/24/2022 are overcome by Applicant’s amendment which requires “filaments with a first proportion of liquefied charcoal paste to liquefied cellulose paste” (i.e. liquid filaments).  

Response to Arguments
Applicant's arguments on Page 6 of the reply dated 04/25/2022 with respect to the rejection of the claims under 35 USC § 112(a) as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn.

Applicant's arguments on Pages 6-9 of the reply dated 04/25/2022 with respect to the rejection of the claims under 35 USC § 103 as set forth in the previous Office Action have been considered but are moot because the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 
The breadth of the claims;
The nature of the invention; 
The state of the prior art; 
The level of one of ordinary skill;
The level of predictability in the art; 
The amount of direction provided by the inventor;
The existence of working examples; and
The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Upon applying this test to Claim 10, it is believed that undue experimentation would be required due to the considerations below. 
Concerning (A) the breadth of the claims and (B) the nature of the invention, Claim 10 recites a textile product comprising a “cotton-cellulose-charcoal yarn having filaments with a first proportion of liquefied charcoal paste to liquefied cellulose paste and a second proportion of cotton fibers.” That is to say, the claimed product includes a filament whose components are “liquefied” and therefore the filament itself it a liquid. 
Concerning (C) the state of the prior art and (D) the level of one of ordinary skill, it is noted that liquid filaments for use in textiles are not known. On the contrary, as evidenced by the Complete Textile Glossary definition for Filament Yarn (definition provided with the Office Action – see SPINNING), the major known methods for producing spun filaments result in a solid filament. Likewise, each of the filaments/yarns discussed in the prior art of record are solid.   
Concerning (F) the amount of direction provided, the instant specification includes zero guidance as to how a filament with a first proportion of liquefied charcoal paste to liquefied cellulose paste may be made or used in a towel product. Rather, the specification includes only a description of filaments which are made by forcing the cellulose/charcoal liquid though a spinneret, thereby producing filaments which are then spun together which cotton fibers to produce a yarn (see at least [0010] & [0033]-[0034]). As described above, it is understood in the art that such a spinning method produces a solid filament. 
Concerning (G) the existence of working examples, no working examples are disclosed wherein a liquid filament is produced or used in a towel product. 
Concerning (H) the quantity of experimentation required, in view of the above factors the quantity of experimentation necessary is extensive because it is not known to one of ordinary skill in the art how to make or use a liquid filament and because the specification provides no further direction or guidance for experimentation. 
	Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the invention of Claim 10. Regarding dependent Claims 11-12, these claims do not remedy the deficiencies of parent Claim 10 and are thus rejected for the same rationale.  

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There are many factors to be considered when analyzing claims for compliance with the written description requirement. These factors include, but are not limited to: 
Actual reduction to practice;
Disclosure of drawings or structural formulas;
Sufficient relevant identifying characteristics;
Method of making the claimed invention;
Level of skill and knowledge in the art; and
Predictability in the art.
See MPEP § 2163(II).
Claim 10 is directed to a charcoal-infused towel product including a “cotton-cellulose-charcoal yarn having filaments with a first proportion of liquefied charcoal paste to liquefied cellulose paste and a second proportion of cotton fibers.” Upon applying the above test to Claim 10, it is believed that a lack of support for possession of the full scope of the claim exists due to the considerations below. 
Concerning (A) the actual reduction to practice and (B) the disclosure of drawings or structural formulas, no working examples are disclosed wherein a liquid filament is produced or used in a towel product. Likewise, the drawings do not appear to represent a towel product including a liquid filament therein. 
Concerning (D) the method of making the claimed invention, the instant specification includes zero guidance as to how a filament with a first proportion of liquefied charcoal paste to liquefied cellulose paste may be made or used in a towel product. Rather, the specification includes only a description of filaments which are made by forcing the cellulose/charcoal liquid though a spinneret, thereby producing filaments which are then spun together which cotton fibers to produce a yarn (see at least [0010] & [0033]-[0034]). As described above, provided the definition of Filament Yarn in the Complete Textile Glossary, it is understood in the art that such a spinning method produces a solid filament. 
Concerning (E) the level of skill and knowledge in the art, it is noted that liquid filaments for use in textiles are not known. On the contrary, as evidenced by the Complete Textile Glossary definition for Filament Yarn (definition provided with the Office Action – see SPINNING), the major known methods for producing spun filaments result in a solid filament. Likewise, each of the filaments/yarns discussed in the prior art of record are solid.
	Taking these factors into account, the specification does not reasonably convey to one skilled in the relevant art that the inventor had possession of the invention in Claim 10. Regarding dependent Claims 11-12, these claims do not remedy the deficiencies of parent Claim 10 and are thus rejected for the same rationale.  

Claims 10-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 10, the instant claim recites a charcoal-infused towel product including a cotton-cellulose-charcoal yarn having “filaments with a first proportion of liquefied charcoal paste to liquefied cellulose paste” and a second proportion of cotton fibers. As discussed in detail above, the specification as originally filed provides neither express, implicit, nor inherent support for such a limitation wherein the product includes a liquid filament. Accordingly, the limitation at issue is considered new matter. 
Dependent Claims 11-12 are rejected for failing to overcome the deficiencies of parent Claim 10. 


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the following terms recited by the instant claim are relative terms which render the claim indefinite: “superior softness”, “robust absorbency”, and “detoxification and cleaning power”. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the terms at issue include some degree of subjectivity which further renders the metes and bounds of the claim unclear. For example, what structure/composition of a charcoal infused towel product defines “softness” let alone “superior softness”?
Furthermore, the instant claim recites a textile product comprising a cotton-cellulose-charcoal yarn having “cellulose-charcoal filaments with a first proportion of liquefied charcoal paste to a liquefied cellulose paste” and a second proportion of cotton fibers. As discussed in detail above with respect to the rejections of Claim 10 under 35 USC § 112(a), neither the method of making nor the method of using a liquid filament in a towel product are known in the art. Likewise, the specification does not provide guidance on how to make and/or use such a liquid filament in a towel nor does the specification provide working examples depicting a towel including such liquid filaments. Therefore, the structure associated with the limitation at issue is unclear. How can a liquid, which is a substance that flows freely, be confined to a filament structure?
Dependent Claims 11-12 are rejected for failing to overcome the deficiencies of the parent Claim 10. 




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789